Citation Nr: 1039544	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  08-22 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to service-connected right knee chondromalacia.

2.  Whether a routine future examination may be scheduled for the 
right knee disability.

3.  Entitlement to an initial rating in excess of 20 percent for 
chondromalacia of the right knee prior to September 5, 2007, and 
rated 30 percent thereafter.

4.  Entitlement to service connection for right toe numbness.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to January 
2003.

The matter of service connection for hypertension comes before 
the Board of Veterans' Appeals (Board) on appeal from a January 
2008 rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.

The Veteran appeared and testified at a personal hearing in 
August 2010 before the undersigned Veterans Law Judge sitting in 
Seattle, Washington.  A transcript of the hearing is contained in 
the record.

During the August 10, 2010 travel board hearing, the 
issues of an increased rating for chondromalacia of the 
right knee and whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
low back disability, to include as secondary to a right 
knee disorder were raised.  Those issues have not been 
adjudicated by the Agency of Original Jurisdiction (AOJ) 
and are referred to the RO for appropriate action.  

The issue of entitlement to service connection for hypertension 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  On October 11, 2006, prior to the promulgation of a decision 
on the appeal, the Veteran requested withdrawal of the appeal 
with regard to his claim for service connection for right toe 
numbness.

2.  On November 8, 2007, prior to the promulgation of a decision 
in the appeal, the Veteran requested withdrawal of the appeal 
with regard to his claim for an initial rating in excess of 20 
percent for chondromalacia of the right knee prior to September 
5, 2007, and rated 30 percent thereafter.

3.  On August 10, 2010, prior to the promulgation of a decision 
in the appeal, the Veteran requested withdrawal of the appeal 
with regard to the question of propriety of future routine 
examinations of the right knee.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the 
Veteran, with regard to his claim for service connection for 
right toe numbness, have been met.  38 U.S.C.A. § 7105(d)(5) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2010).

2.  The criteria for withdrawal of a substantive appeal by the 
Veteran, with regard to his claim for initial rating in excess of 
20 percent for chondromalacia of the right knee prior to 
September 5, 2007, and rated 30 percent thereafter, have been 
met.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2009); 38 
C.F.R. §§ 20.202, 20.204 (2010).

3.  The criteria for withdrawal of a substantive appeal by the 
Veteran, with regard to his question of propriety of future 
routine examinations of the right knee, have been met.  38 
U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 20.202, 20.204 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009), the Board may 
dismiss any appeal which fails to allege specific error of fact 
or law in the determination being appealed.  A substantive appeal 
may be withdrawn on the record during a hearing, and at any time 
before the Board promulgates a decision.  See 38 C.F.R. 
§§ 20.202, 20.204 (2009).  Withdrawal may be made by the Veteran 
or by his or her authorized representative.  See 38 C.F.R. § 
20.204 (2009).

On October 11, 2006, the Veteran submitted a written request for 
the withdrawal of his appeal for his claim for service connection 
for right toe numbness.  On November 8, 2007, after a DRO 
increased the Veteran's rating for his right knee chondromalacia 
to 30 percent, the Veteran submitted a written request for the 
withdrawal of his appeal for his claim for an initial increased 
rating for his right knee chondromalacia.  During the August 10, 
2010 Board hearing, the Veteran requested withdrawal of the 
appeal as to the question of propriety of future routine 
examinations of the right knee.  Hence, there remain no 
allegations of errors of fact or law for appellate consideration 
with respect to these claims.  Accordingly, the Board does not 
have jurisdiction to review the appeals as to the claim for 
service connection for right toe numbness, the claim for initial 
rating in excess of 20 percent for chondromalacia of the right 
knee prior to September 5, 2007, and rated 30 percent thereafter, 
or the question of propriety of future routine examinations of 
the right knee, and they must be dismissed.


ORDER

1.  The appeal of the claim for service connection for right to 
numbness is dismissed.

2.  The appeal of the claim for an initial rating in excess of 20 
percent for chondromalacia of the right knee prior to September 
5, 2007, and rated 30 percent thereafter is dismissed.

3.  The appeal as to the question of propriety of future routine 
examinations of the right knee, is dismissed.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
and as interpreted by the courts, are applicable to this appeal.  
The VCAA duty to assist requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate a disability compensation claim.  See 38 C.F.R. 
§ 3.159.  VA must make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  A review of the record 
shows that in a December 2009 VCAA notification letter, the 
Veteran was notified of the information and evidence necessary to 
substantiate a secondary service connection claim.  

In this case, the Veteran contends that his service-connected 
right knee disability limited his activity level, causing him to 
gain weight, and eventually to develop hypertension.  During his 
hearing, the Veteran indicated that a VA nurse practitioner told 
him that his knee condition caused the development of 
hypertension.

For VA purposes, the term hypertension means that the diastolic 
blood pressure is predominantly 90mm or greater, and isolated 
systolic hypertension means that the systolic blood pressure is 
predominantly 160 mm or greater with a diastolic blood pressure 
of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note 
(1).  This must be confirmed by readings taken two or more times 
on at least three different days.  Id.  

Service treatment records include numerous blood pressure 
readings (approximately 25 readings) between December 1998 and 
September 2002.  Only three readings recorded diastolic blood 
pressure of predominantly 90mm or greater, and there were no 
systolic blood pressure of predominantly 160 mm or greater.  The 
Veteran was not diagnosed with hypertension during service.

It appears the Veteran was first diagnosed with hypertension in 
March 2007, at the American Lake VAMC.  Additional VA treatment 
records show that the Veteran is on prescription medication to 
control his hypertension.

VA will provide a medical examination or obtain a medical opinion 
if the evidence indicates the existence of a current disability 
or persistent or recurrent symptoms of a disability that may be 
associated with an event, injury, or disease in service, but the 
record does not contain sufficient medical evidence to decide the 
claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4)(i) (2009); McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The threshold for determining whether the 
evidence "indicates" that there "may" be a nexus between a 
current disability and an in-service event, injury, or disease is 
a low one.  McLendon, 20 Vet. App. at 83.  

As the Veteran's service treatment records included blood 
pressure readings that fall under the 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note (1) definition of hypertension, and he 
testified that a physician had recently provided a nexus opinion 
regarding the Veteran's hypertension and his right knee 
disability, he should be afforded a VA hypertension examination 
on remand.  Ongoing medical records should also be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
obtain the names and addresses of all medical 
care providers, VA and non-VA that treated 
him for his claimed hypertension.  Of 
particular interest are any treatment records 
from after September 2009.  After the Veteran 
has signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to that 
effect should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The Veteran should be afforded a VA 
examination to determine the etiology of any 
hypertension, following the VA Hypertension 
Worksheet.  All indicated tests and studies 
are to be performed.  Prior to the 
examination, the claims folder must be made 
available to the physician for review of the 
case.  A notation to the effect that this 
record review took place should be included 
in the report of the physician.

Following examination of the Veteran and a 
review of the record, the examiner should 
identify any current hypertension.  In regard 
to any diagnosed disability, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (50 percent or 
greater probability) that the Veteran's 
current disability was incurred or aggravated 
as a result of active service; or in the 
alternative, whether it is at least as likely 
as not (50 percent or greater probability) 
that the disability was caused or aggravated 
by the service- connected right knee 
chondromalacia.  The examiner should comment 
on the recorded instances of high blood 
pressure in service.  The examiner should 
also address the Veteran's contention that 
his knee disability limits his activities, 
which caused obesity, and therefore 
hypertension.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth in 
the examination report.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim(s).

4.  After ensuring that the development is 
complete, re-adjudicate the claims.  If not 
fully granted, issue a supplemental statement 
of the case before returning the claims to 
the Board, if otherwise in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


